


Exhibit 10(u)


OPTION AGREEMENT

        THIS OPTION AGREEMENT (the “Agreement”) is entered into as of
November 27, 2002, between Innovex, Inc, a Minnesota corporation (“Innovex”),
and Concorde PAPE II, a company incorporated under the laws of Mauritius
(“Concorde”).


RECITALS:

        A.    Innovex desires to obtain an option to acquire shares of KR
Precision Public Company Limited (“KRP”) from Concorde pursuant hereto and to
the terms of the Stock Purchase Agreement in the form of Exhibit A (the “Stock
Purchase Agreement”).


AGREEMENTS:

        NOW, THEREFORE, in consideration of the respective covenants and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby mutually
acknowledged, the parties hereby agree as follows:


ARTICLE 1
DEFINITIONS

        1.1    Specific Definitions. As used in this Agreement, the following
definitions shall have the meanings set forth or as referenced below:

        “Affiliate” of a specified person or entity means a person or entity
that directly or indirectly through one or more intermediaries, Controls, or is
Controlled by, or is under common Control with, the person or entity specified.

        “Business days” or “days” as used herein with respect to notices or time
periods shall be calculated with reference to Minneapolis, Minnesota U.S.A. time
and, with respect to business days, shall be days on which banks are open for
business in Bangkok, Thailand and Minneapolis, Minnesota U.S.A.

        “Control” means ownership of more than 50% of the shares of stock
entitled to vote for the election of directors in the case of a corporation, and
more than 50% of the voting power in the case of a business entity other than a
corporation.


ARTICLE 2
CALL OPTION

        2.1    Call Option. Subject to the terms and conditions of this
Agreement, Concorde hereby irrevocably grants to Innovex or any wholly-owned
subsidiary of Innovexan option (the “Call Option”), exercisable once during the
Call Option Term (as defined herein) to acquire ordinary shares of KRP which are
currently traded under the symbol “KRP” on the Stock Exchange of Thailand (“KRP
Shares”) representing 24.9% of the issued and outstanding shares of capital
stock of KRP (the “Initial KRP Call Shares”) as of the Call Option Closing (as
defined in Section 3.1), in the manner described herein and in the Stock
Purchase Agreement attached as Exhibit A (the “Call Option”).

        2.2    Option Term. Unless earlier exercised, rescinded or otherwise
terminated as provided in this Agreement, the Call Option is exercisable at any
time during the period (A) beginning on the date this Option Agreement is signed
by all parties, and (B) ending on and including December 31, 2003 (“the Call
Option Term”). Upon expiration of the Call Option Term, unless the Call Option
has been exercised, rescinded or otherwise terminated, in each case in
accordance with the terms hereof, this Agreement shall terminate and neither
party hereto shall have any further rights or obligations hereunder, except as
provided in Section 7.3.

        2.3    Manner of Exercise; Rescission.

        (a) Innovex is under no obligation whatsoever to exercise the Call
Option. If it elects to exercise the Call Option, Innovex must, at or prior to
the expiration of the Call Option Term, give written notice (the “Exercise
Notice”) to Concorde indicating Innovex’s election to exercise the Call Option.
Innovex’s Exercise Notice shall be in the form of Exhibit B hereto and shall
specify a closing date (“Call Option Closing Date”) which is no earlier than
forty-five (45) days nor later than sixty (60) days after the date of the
Exercise Notice, subject to such delay as provided in Section 2.3(b) below.
Innovex’s Exercise Notice shall be accompanied by an Innovex Officer’s
Certificate in the form of Exhibit C hereto updating the representations and
warranties of Innovex under this Agreement.


-7-

--------------------------------------------------------------------------------





        (b)    Within five (5) business days after receipt by Concorde of the
Exercise Notice, Concorde shall deliver to Innovex a Concorde Officer’s
Certificate in the form of Exhibit D hereto, dated as of the date of the
Exercise Notice, acknowledging receipt of the Exercise Notice and updating the
representations and warranties of Concorde under this Agreement. In addition,
within thirty (30) days after receipt by Concorde of the Exercise Notice,
provided Innovex has not rescinded the same, Concorde shall provide Innovex with
its calculation of the number of Innovex Shares to be issued at the Call Option
Closing, which calculation shall include the KRP Share Value (as defined in the
Stock Purchase Agreement) and each of the components comprising the same,
together with such supporting documentation as may reasonably be requested by
Innovex to verify the same. In the event Innovex does not object to Concorde’s
calculation within ten days, such calculation shall be final except for such
adjustments as may be required thereto prior to the Call Option Closing as
provided in Section 1.2 of the Stock Purchase Agreement. In the event Innovex
objects to Concorde’s calculation (which objection shall be in writing delivered
in accordance with Section 7.5), the parties shall attempt, for a period of ten
days immediately thereafter, to resolve the differences, after which time either
party may submit the dispute to arbitration as provided in Section 7.12 hereof.
If the matter is submitted to arbitration and Innovex has not rescinded the
Innovex Exercise Notice as provided herein, then the Call Option Closing shall
occur three (3) business days after receipt of the arbitrator’s order specifying
the number of Initial KRP Shares and Innovex Shares to be issued pursuant to the
terms hereof and the Stock Purchase Agreement, provided that the Call Option
Closing shall in no case occur prior to the date specified as the Call Option
Closing Date in the Innovex Exercise Notice.

        (c)    At all times up until ten (10) business days prior to the Call
Option Closing Date specified in Innovex’s Exercise Notice (the “Rescission
Period”), Innovex shall have the unilateral right to rescind the Innovex
Exercise Notice. Such rescission shall be by written notice from Innovex to
Concorde in the form of Exhibit E hereto and, if given, shall not create any
liability for Innovex, subject to Section 7.16 below, and shall have the effect
as provided in Section 7.18. If such Exercise Notice is not rescinded, (A) the
Call Option Closing shall take place as provided in Article 3 hereof; and (B)
within five (5) business days after expiration of the Rescission Period, Innovex
and Concorde shall each execute the Stock Purchase Agreement and deliver the
same to the other party. The Stock Purchase Agreement shall be dated as of the
date the Rescission Period expires.

        2.4    First Lock-Up. Until the earlier of the expiration of the Call
Option Term, rescission of the Exercise Notice or the Call Option Closing,
neither Concorde, nor any of its representatives, officers or directors will
consummate or otherwise bind Concorde to consummate any proposal or offer (an
“Acquisition Proposal”) to transfer, assign or sell all or any part of the KRP
Shares owned by Concorde on the date of this Agreement or subsequently acquired
by Concorde, whether by merger, purchase of stock, purchase of assets, tender
offer or otherwise (a “Third Party Acquisition”), or enter into any agreement,
arrangement or understanding requiring it to abandon, terminate or fail to
consummate the Stock Purchase Agreement with Innovex, without the prior written
consent of Innovex (other than any transfer, assignment or sale to any funds
managed on the date of this Agreement by PAMA Group Inc. (such funds
collectively referred to as the “PAMA Funds”), provided such transferee executes
and delivers to Innovex a written agreement agreeing to be bound by Concorde’s
obligations hereunder and under the Stock Purchase Agreement). Concorde
represents that it is not a party to or bound by any agreement with respect to
an Acquisition Proposal other than this Agreement with Innovex.


ARTICLE 3
CALL OPTION CLOSING

        3.1    Call Option Closing. If and when Innovex has given the Exercise
Notice without rescinding the same in the manner set out in Section 2.3(c), then
the closing of the Call Option as contemplated by the Stock Purchase Agreement
(the “Call Option Closing”) will be held during normal business hours, at the
offices of Innovex’s Thai counsel on the Call Option Closing Date.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF CONCORDE

        As an inducement to Innovex to execute and deliver this Agreement and to
consummate the transactions provided for in the Stock Purchase Agreement,
Concorde makes the representations and warranties set forth below. All such
representations and warranties are true and correct as of the date hereof.

        4.1    Organization; Authority. Concorde is duly formed and validly
existing under the laws of the jurisdiction of Mauritius with the requisite
power and authority to enter into and to consummate the transactions
contemplated by this Agreement, the Stock Purchase Agreement and the
Registration Rights Agreement in the form of Exhibit Fhereto (the “ Transaction
Documents”) and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents by Concorde, and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary action on the part of Concorde. This Agreement has
been duly executed and delivered by Concorde and, when duly executed and
delivered by Innovex, will constitute the valid and legally binding obligation
of Concorde, enforceable against Concorde in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity. The Stock Purchase Agreement and
the Registration Rights Agreement, when duly executed by Innovex and Concorde,
will constitute the valid and binding obligations of Concorde, enforceable
against Concorde in accordance with their respective terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity.


-8-

--------------------------------------------------------------------------------





        4.2   Investment Intent. Concorde is acquiring the Innovex Shares (as
defined in the Stock Purchase Agreement) for its own account for investment
purposes and not with a view to or for distributing or reselling such securities
or any part thereof or interest therein, without prejudice, however, to
Concorde’s right, subject to the provisions of the Stock Purchase Agreement and
the Registration Rights Agreement, at all times to sell or otherwise dispose of
all or any part of such securities pursuant to an effective registration
statement under the Securities Act of 1933, as amended, (the “Securities Act”)
and in compliance with applicable state securities laws or under an exemption
from such registration.

        4.3   Accredited Investor. At the time Concorde was offered the Innovex
Shares it was, and at the date hereof it is, and at the Call Option Closing Date
it will be, an “accredited investor” as defined in Rule 501 under the Securities
Act.

        4.4   Experience of Concorde. Concorde, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Innovex Shares and, without prejudice
to its rights under Section 6.4 hereof, has so evaluated the merits and risks of
such investment to its satisfaction.

        4.5   Ability of Concorde to Bear Risk of Investment. Concorde is able
to bear the economic risk of an investment in the Innovex Shares and is able to
afford a complete loss of such investment.

        4.6   Access to Information. Concorde acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of Innovex concerning the terms
and conditions of the offering of the Innovex Shares, and the merits and risks
of investing in such securities; (ii) access to information about Innovex and
Innovex’s financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information which Innovex
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to its
investment.

        4.7   Reliance. Concorde understands and acknowledges that (i) the
Innovex Shares are being offered and sold to Concorde without registration under
the Securities Act in a private placement that is exempt from the registration
provisions of the Securities Act; and (ii) the availability of such exemption
depends in part upon the accuracy and truthfulness of the representations in
Sections 4.2 through 4.6.

        4.8   No Conflicts. The execution, delivery and performance of the
Transaction Documents by Concorde and the consummation by Concorde of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of its certificate or articles of incorporation, bylaws,
partnership agreement or other governing instrument, as applicable (each as
amended through the date hereof); or (ii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which Concorde is subject, except in the
case of clause (ii), such violation as could not reasonably be expected to,
individually or in the aggregate, have or result in a material adverse effect on
the results of operations, assets or financial condition of Concorde (a
“Concorde Material Adverse Effect”).

        4.9   Consents and Approvals. Except for any required Schedule 13D and
Form 3 and 4 filings, and except for any required filing under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), Concorde is not required to obtain any consent, waiver, authorization or
order of, or make any filing or registration with, any court or other foreign,
federal, state, local or other governmental authority or other person in
connection with the execution, delivery and performance by Concorde of the
Transaction Documents, other than where the failure to obtain such consent,
waiver, authorization or order or to give or make such notice or filing, would
not materially impair or delay the ability of Concorde to effect the Call Option
Closing and to deliver the Initial KRP Call Shares in the manner contemplated
hereby and by the Stock Purchase Agreement.

        4.10    Litigation Proceedings. There is no action, suit, notice of
violation, proceeding or investigation pending, or to the knowledge of Concorde,
threatened against or affecting Concorde before or by any court, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) which would adversely affect the legality, validity or enforceability
of any of the Transaction Documents in any respect or adversely impair
Concorde’s ability to perform fully on a timely basis its obligations under the
Transaction Documents.


-9-

--------------------------------------------------------------------------------





        4.11   Representations Regarding KRP Shares. Concorde is the sole and
exclusive beneficial and legal owner (registered and otherwise) of 197,509,212
KRP Shares, which represents approximately 55.7% of the total outstanding shares
of KRP’s capital stock as of the date of this Agreement. Upon delivery to
Innovex of certificates evidencing the Initial KRP Call Shares, Innovex will
acquire good, valid, indefeasible and marketable title thereto, free and clear
of any and all encumbrances, charges, restrictions, mortgages, pledges, security
interests, purchase rights or claims of any kind (collectively, “Encumbrances”).
Each of the shares of KRP stock owned by Concorde is freely tradable and, except
for any restrictions imposed by the United States securities laws or
restrictions which are specific to Innovex, will remain freely tradable by
Innovex upon transfer of those shares to it. The Initial KRP Call Shares will
represent 24.9% of the total issued and outstanding KRP Shares as of the Call
Option Closing.


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF INNOVEX

        As an inducement to Concorde to enter into and perform this Agreement
and to consummate the transactions provided for in the Stock Purchase Agreement,
Innovex hereby makes to Concorde the representations and warranties of Innovex
set forth below and such representations and warranties are true and correct as
of the date hereof.

        5.1    Organization; Authority. Innovex is a corporation duly
incorporated and validly existing under the laws of the State of Minnesota, with
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents by Innovex and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of Innovex. This Agreement has been duly executed by Innovex
and, when duly executed and delivered by Concorde, will constitute the valid and
binding obligation of Innovex enforceable against Innovex in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity. The Stock
Purchase Agreement and the Registration Rights Agreement, when duly executed by
Innovex and Concorde, will constitute the valid and binding obligations of
Innovex, enforceable against Innovex in accordance with their respective terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity.

        5.2   Investment Intent. In the event the Call Option is exercised by
Innovex, Innovex will be acquiring the Initial KRP Call Shares for its own
account for investment purposes and not with a view to or for distributing or
reselling such securities or any part thereof or interest therein, without
prejudice, however, to Innovex’s right, subject to the terms of the Stock
Purchase Agreement, at all times to sell or otherwise dispose of all or any part
of such securities on the Stock Exchange of Thailand and compliance with U.S.
securities laws.

        5.3   Accredited Investor. At the time Innovex was offered the Initial
KRP Call Shares it was, and at the date hereof it is, and at the Call Option
Closing Date it will be, an “accredited investor” as defined in Rule 501 under
the Securities Act.

        5.4   Experience of Innovex. Innovex, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Initial KRP Call Shares and, prior to the
expiration of the Rescission Period, it will have evaluated the merits and risks
of such investment to its satisfaction.

        5.5   Ability of Innovex to Bear Risk of Investment. Innovex is able to
bear the economic risk of an investment in the Initial KRP Call Shares and is
able to afford a complete loss of such investment.

        5.6   Reliance. Innovex understands and acknowledges that (i) the
Initial KRP Call Shares are being offered and sold to Innovex without
registration under the Securities Act in a private placement that is exempt from
the registration provisions of the Securities Act; and (ii) the availability of
such exemption depends in part upon the accuracy and truthfulness of the
representations in Sections 5.2 through 5.5.

        5.7   No Conflicts. The execution, delivery and performance of the
Transaction Documents by Innovex and the consummation by Innovex of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of its Articles of Incorporation or Bylaws; or (ii) result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which Innovex is
subject, except in the case of clause (ii), such violations as could not
reasonably be expected to, individually or in the aggregate, have or result in a
material adverse effect on the results of operations, assets or financial
condition of Innovex and its subsidiaries, taken as a whole (an “Innovex
Material Adverse Effect”).


-10-

--------------------------------------------------------------------------------





        5.8   Consents and Approvals. Innovex is not required to obtain any
consent, waiver, authorization or order of, or make any filing or registration
with, any court or other federal, state, local or other governmental authority
or other person in connection with the execution, delivery and performance by
Innovex of the Transaction Documents, except for the following, each of which
Innovex agrees, if not validly waived, to timely file or receive or procure
timely filing or receipt of: (i) the filing of the Registration Statement(s) (as
defined in the Registration Rights Agreement) with the Securities and Exchange
Commission (the “Commission”); (ii) the application(s) or any letter(s)
acceptable to and approved by the National Association of Securities Dealers,
Inc. (“NASD”) for the designation of the Innovex Shares for trading on the
Nasdaq National Market (and with any other national securities exchange or
market on which Innovex’s common stock is then listed); (iii) any filings,
notices, solicitations or registrations under applicable federal or state
securities laws and any filing that may be required under the HSR Act; (iv) any
reports required to be filed with the United States Department of Commerce
indicating a foreign investment by Innovex; (v) any consents of Innovex lenders
to the purchase of KRP Shares; and (vi) other than, in all other cases, where
the failure to obtain such consent, waiver, authorization or order, or to give
or make such notice or filing, would not materially impair or delay the ability
of Innovex to effect the Call Option Closing and to deliver to Concorde the
Innovex Shares in the manner contemplated hereby, by the Stock Purchase
Agreement and by the Registration Rights Agreement.

        5.9   Litigation; Proceedings. There is no action, suit, notice of
violation, proceeding or investigation pending or, to the knowledge of Innovex,
threatened against or affecting Innovex before or by any court, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) which would adversely affect the legality, validity or enforceability
of any of the Transaction Documents in any respect or adversely impair Innovex’s
ability to perform fully on a timely basis its obligations under the Transaction
Documents.

        5.10   Innovex Shares. Innovex’s authorized capital stock consists of
30,000,000 shares of common stock, par value $.04, of which, as of November 5,
2002, 15,152,175 shares were outstanding. No shares of common stock of Innovex
are entitled to preemptive or similar rights, nor is any holder of the common
stock of Innovex entitled to preemptive or similar rights. When issued in
accordance with the terms hereof and the Stock Purchase Agreement, the Innovex
Shares will be duly authorized, validly issued, fully paid and non-assessable
and shall be designated for trading on Nasdaq. Innovex will at all times during
the Call Option Term maintain an adequate reserve of duly authorized shares of
its common stock to enable it to perform its obligations under this Agreement
and the Stock Purchase Agreement.

        5.11    SEC Documents. Innovex has filed all reports required to be
filed by it under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), including, pursuant to Section 13(a) or 15(d) thereof, for the three
years preceding the date hereof (the foregoing materials being collectively
referred to herein as the “SEC Documents”), on a timely basis, or has received a
valid extension of such time of filing and has filed any such SEC Documents
prior to the expiration of any such extension. As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder and there were no liabilities as of such
dates, whether or not required by generally accepted accounting principles to be
included in Innovex’s financial statements in such SEC Documents, which would
have an Innovex Material Adverse Effect. The financial statements of Innovex
included in the SEC Documents comply in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis during the periods involved, except as may be otherwise indicated in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of Innovex as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal year-end audit adjustments. Since
the date of the financial statements included in Innovex’s last filed Quarterly
Report on Form 10-Q for the quarter ended June 30, 2002, there has been no
event, occurrence or development that has had an Innovex Material Adverse Effect
which has not been specifically disclosed in the SEC Documents or in writing to
Concorde by Innovex. There are no pending or current transactions between
Innovex and any of its Affiliates which are not arm’s length.

        5.12    No Default or Violation. Neither the Company nor any Subsidiary
is in default under or in violation of any indenture, loan or credit agreement
or any other agreement or instrument to which it is a party, except to the
extent such default or violation would not constitute an Innovex Material
Adverse Effect.


-11-

--------------------------------------------------------------------------------






ARTICLE 6
COVENANTS AND AGREEMENTS

        6.1   Innovex Board Representation. Within 30 days of the date hereof,
Innovex will appoint an individual listed on Exhibit G hereto or another person
designated by Concorde and reasonably acceptable to Innovex to Innovex’s Board
of Directors. Innovex also agrees to nominate such individual for election as a
director at Innovex’s next meeting of shareholders. In the event the Call Option
expires or is rescinded, any nominee of Concorde who is on the Board of Innovex
shall, if requested by the Board of Directors of Innovex, resign from the
Innovex Board and Concorde shall take all necessary action to procure such
resignation. So long as a Concorde designee is a member of the Board of
Directors of Innovex, neither Concorde nor the PAMA Funds will hold or acquire,
directly or through any investment vehicle Controlled by PAMA Group Inc.,
Control of any company that competes with Innovex in the flex circuit business.
In the event the Call Option Closing occurs, the terms of this Section 6.1 shall
be superceded by the terms of Section 2.8(a) of the Stock Purchase Agreement.

        6.2   KRP Board Representation. Within 30 days of the date hereto,
Concorde will cause an individual listed on Exhibit H hereto or another person
designated by Innovex and reasonably acceptable to Concorde to be appointed to
KRP’s Board of Directors and will cause such individual to be nominated for
election as a director at KRP’s next meeting of shareholders. In the event the
Call Option expires or is rescinded, any nominee of Innovex who is on the Board
of KRP shall, if requested by the Board of Directors of KRP or requested by
Concorde, resign from the KRP Board and Innovex shall take all necessary action
to procure such resignation. So long as an Innovex nominee is a member of the
Board of Directors of KRP, Innovex will not compete with KRP by producing
suspension arms, directly or through its subsidiaries or Affiliates or by
investing in any company that so competes with KRP. In the event the Call Option
Closing occurs, the terms of this Section 6.2 shall be superceded by the terms
of Section 2.8(b) of the Stock Purchase Agreement.

        6.3   Innovex Due Diligence. During the Call Option Term, Innovex will
perform customary due diligence as it deems necessary. Concorde will take all
reasonable efforts to make available to Innovex and its employees, agents and
representatives all information reasonably requested by Innovex relating to
KRP’s operations, business and assets. Concorde will take all reasonable efforts
to make available its and KRP’s management at reasonable times during normal
business hours to discuss these matters with Innovex and its representatives.
Innovex will bear its own expenses in conducting the due diligence described in
this Agreement.

        6.4   Concorde Due Diligence. During the Call Option Term, Concorde will
perform customary due diligence as it deems necessary. Innovex will take all
reasonable efforts to make available to Concorde and its employees, agents and
representatives all information reasonably requested by Concorde relating to
Innovex’s operations, business and assets. Innovex will take all reasonable
efforts to make available its management at reasonable times during normal
business hours to discuss these matters with Concorde and its representatives.
Concorde will bear its own expenses in conducting the due diligence described in
this Agreement.

        6.5   Transactions in Innovex Securities. Until the earlier of
rescission of exercise of the Call Option, expiration of the Call Option Term or
the Call Option Closing, Concorde agrees that it will, and will cause all of its
officers and directors to, abstain from purchasing and selling, directly or
indirectly, any securities of Innovex in the open market or otherwise.

        6.6   Transaction in KRP Securities. Until the earlier of rescission of
exercise of the Call Option, expiration of the Call Option Term or the Call
Option Closing, Innovex agrees that it will, and will cause all of its officers
and directors to, abstain from purchasing and selling, directly or indirectly,
any securities of KRP in the open market or otherwise.

        6.7   Confidentiality. Except to the extent required by law (in which
case the other party will be notified and, to the extent practicable,
consulted), including any regulatory or governmental requirements, the
transactions contemplated by the Transaction Documents shall not be disclosed to
any other parties (other than employees of Concorde (and its limited partners),
Innovex and KRP that need to know, and provided that they are bound by an
agreement not to disclose such information) without the prior written consent of
Concorde and Innovex.


ARTICLE 7
OTHER PROVISIONS

        7.1   Further Assurances. On or after the date hereof, including after
the Call Option Closing, upon request by any other party, Innovex and Concorde
will execute, acknowledge and deliver, or will cause to be done, executed,
acknowledged and delivered, all such further acts, deeds, assignments,
transfers, conveyances, powers of attorney and assurances that may be required
or necessary in order to carry out the intent of this Agreement, including,
without limitation, to permit Innovex to effect the exercise of the Call Option
hereunder and consummation of the Stock Purchase Agreement and the Registration
Rights Agreement (all on the terms and subject to the conditions set forth
herein and therein), or to otherwise carry out the purposes of this Agreement
and the related transactions contemplated hereby.


-12-

--------------------------------------------------------------------------------





        7.2   Complete Agreement. This Agreement and the attached Exhibits and
the Reciprocal Non-Disclosure Agreement dated August 19, 2002 constitute the
entire agreement between the parties hereto with respect to the subject matters
hereof and thereof and supersede all prior agreements whether written or oral
relating hereto, including the Summary of Terms dated October 8, 2002.

        7.3   Survival of Representations, Warranties and Agreements. If the
Call Option Closing occurs, the representations and warranties contained in
Articles 4 and 5 of this Agreement will survive the Call Option Closing and
remain in full force and effect. If the Agreement terminates as provided in
Section 7.17, all representations and warranties contained in Articles 4 and 5
of this Agreement shall survive for a period of ninety (90) days after such
termination, and shall then expire, except to the extent any such
representations or warranties are the subject of a claim made by a party hereto
under Section 7.12 or 7.13 of this Agreement prior to the end of such 90-day
period. All covenants and agreements shall survive in accordance with their
respective terms.

        7.4   Waiver, Discharge, Amendment, Etc. The failure of any party hereto
to enforce at any time any of the provisions of this Agreement, despite a
failure of any condition to such party’s obligations to occur, shall not, absent
an express written waiver signed by the party making such waiver specifying the
provision being waived, be construed to be a waiver of any such provision, nor
in any way to affect the validity of this Agreement or any part thereof or the
right of the party thereafter to enforce each and every such provision. No
waiver of any breach of this Agreement shall be held to be a waiver of any other
or subsequent breach. This Agreement may be amended by Innovex and Concorde. Any
amendment to this Agreement shall be in writing and signed by Innovex and
Concorde.

        7.5   Notices. All notices or other communications to a party required
or permitted hereunder shall be in writing and shall be delivered personally,
sent by facsimile transmission (receipt confirmed), or sent by certified,
registered, express mail or nationally recognized courier service, postage
prepaid, as follows, or to such other address or addresses as a party designates
to the other in the manner herein prescribed:

        if to Concorde:
                 Concorde (PAPE II) Limited
                 c/o PAMA Group (Hong Kong) Limited
                 32nd floor, Alexandra House
                 18 Chater Road
                 Hong Kong
                 Attention:  The Deal Sponsor – KRP
                 Fax:  852-2877-3748

        with copy to:
                 Thanathip Pichedvanichok
                 Linklaters (Thailand) Ltd.
                 20th Floor Capital Tower
                 All Seasons Place
                 87/1 Wireless Road
                 Bangkok 10330 Thailand
                 Fax: 662–305–8010

        if to Innovex to:
                 Innovex, Inc.
                 5540 Pioneer Creek Drive
                 Maple Plain, MN 55359-9003
                 Attention: Chief Financial Officer
                 Fax:  1-763-479-5392

        with copy to:
                  Charles P. Moorse, Esq.
                  Lindquist & Vennum P.L.L.P.
                  4200 IDS Center
                  80 South 8th Street
                  Minneapolis, MN 55402
                  Fax: 1-612-371-3207


-13-

--------------------------------------------------------------------------------





All notices shall be deemed given on the day when actually delivered as provided
above (if delivered personally or by telecopy) or on the day shown on the return
receipt (if delivered by mail or delivery service).

        7.6    Public Announcement. No party to this Agreement will publicly or
privately disclose or divulge any provisions of this Agreement or the
transactions contemplated hereby without the other party’s written consent,
except as may be required by applicable law, rule, regulation, order or stock
exchange regulation, and except for communications with counsel, accountants and
advisors about the transaction and communications allowed under Section 6.7. The
timing, form and content of any announcements shall be subject to written
approval of Concorde and Innovex. Any announcement referencing KRP or Seagate
shall, if practicable, be provided to KRP or Seagate, as the case may be, for
comment and approval.

        7.7    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
principles of conflict of law thereof.

        7.8   Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their permitted successors and
assigns. Except as provided in Section 2.1, neither party may assign this
Agreement or its rights hereunder without the prior written consent of the other
party.

        7.9   Titles and Headings; Construction. The titles and headings to the
Articles and Sections herein are inserted for the convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Agreement. This Agreement shall be construed without regard to any
presumption or other rule requiring construction hereof against the party
causing this Agreement to be drafted.

        7.10   No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

        7.11   Execution. This Agreement may be executed in two or more
counterparts, all of which, when taken together, shall constitute one and the
same agreement, it being understood that no parties need to sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature page were an original
thereof.

        7.12   Arbitration. Any dispute arising out of or relating to this
Agreement, including the formation, interpretation or alleged breach hereof, and
all disputes seeking monetary damages, that are not amicably settled between the
parties shall be exclusively resolved by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association with the
arbitration to be conducted with one arbitrator in San Francisco, California.
The arbitrator shall be mutually agreed upon by Concorde and Innovex. If the
parties fail to so agree, the arbitrator shall be selected as provided in the
Commercial Arbitration Rules. The results of such arbitration proceedings shall
be binding upon the parties hereto, and judgment may entered upon the
arbitration award in any court having jurisdiction thereof. Notwithstanding the
foregoing, injunctive relief shall be sought solely from a court of competent
jurisdiction pursuant to Section 7.13.

        7.13   Specific Performance. Each party agrees that in the event of the
breach by the other party of any provision of this Agreement, it may be without
an adequate remedy at law. Each party therefore agrees that in the event of any
such breach or threatened breach of any provision of this Agreement, the other
party may elect to institute and prosecute proceedings in a court of competent
jurisdiction to enforce specific performance or to enjoin the continuing breach
of such provision. By seeking or obtaining any such relief, such party will not
be precluded from seeking or obtaining any other relief to which it may be
entitled, including damages for breach of this Agreement, but such other relief
shall be obtained only in accordance with the procedures referred to in Section
7.12 hereof.

        7.14    No Duplication. It is understood and agreed, with respect to
Sections 7.12 and 7.13 above, that (i) no action shall be brought before an
arbitrator pursuant to Section 7.12 in respect of any claim or any subject
matter that is at such time the subject of an action in a court of competent
jurisdiction pursuant to Section 7.13; and (ii) no action shall be brought
before a court of competent jurisdiction pursuant to Section 7.13 in respect of
any claim or any subject matter that is at such time the subject of an action
before an arbitrator pursuant to Section 7.12. In the event there are any such
concurrent overlapping actions, that which was filed or commenced on the earlier
date (the “First Action”) shall be allowed to proceed and each party will take
such steps as are necessary to ensure that all other actions in respect of the
same are stayed or suspended until such time as a resolution is reached in the
First Action. At such time, all steps shall be taken to ensure that such
resolution of the First Action shall be considered in any other actions relating
to the same subject matter and in no event is there intended to be, nor shall
there be, multiple recoveries in respect of any claim hereunder.


-14-

--------------------------------------------------------------------------------





        7.15   Consent to Jurisdiction. Each of the parties hereto irrevocably
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York City, and any appellate court from there in any
action or proceeding for specific performance or injunctive relief arising out
of or related to this Agreement or the transactions contemplated hereby or for
recognition or enforcement of any judgment relating thereto, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

        7.16   Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. Notwithstanding the foregoing, in
the event Innovex exercises the Call Option and rescinds the same as provided in
Section 2.3, Innovex shall pay Concorde’s reasonable expenses of preparing for
the Call Option Closing which are incurred from the date of the Exercise Notice
until the date of rescission unless such rescission is due to a material breach
of any representation or warranty (as may be updated by Concorde in writing
prior to the delivery by Innovex of the Exercise Notice) or failure by Concorde
to meet any material obligation hereunder, in which case Concorde shall bear
such expenses.

        7.17   Severability. In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.

        7.18   Termination.

        (a)    Notwithstanding any provision to this Agreement to the contrary,
this Agreement shall be terminated, and the transactions contemplated by this
Agreement abandoned: (i) at any time by mutual written consent of Innovex and
Concorde; (ii) in the event Innovex rescinds its Exercise Notice as provided in
Section 2.3(c); (iii) in the event Innovex fails to exercise its option prior to
the expiration of the Call Option Term; or (iv) in the event the Stock Purchase
Agreement is executed by the parties hereto but the Call Option Closing does not
occur.

        (b)    In the event of the termination of this Agreement pursuant to
Section 7.17(a), this Agreement shall forthwith become void and shall have no
effect, without any liability on the part of any party or its directors,
officers or shareholders, subject to Section 7.16. Nothing contained in this
Section 7.17(b) shall relieve any party for any breach of this Agreement,
provided any claim for breach of this Agreement is made within the time period
and in the manner set forth in Section 7.3 hereof.

        IN WITNESS WHEREOF, each of the parties has caused this Agreement to be
executed in the manner appropriate for each, and to be dated as of the date
first above written.





Innovex, Inc.


By:___________________________________
      Its:________________________________


Concorde PAPE II


By:___________________________________
      Its:________________________________


 


-15-

--------------------------------------------------------------------------------
